                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CARLOS GONZALES,                               :
                                               :
                Plaintiff,                     :
                                               :         CIVIL ACTION
                v.                             :
                                               :         NO. 17-2983
PUROLITE CORPORATION,                          :
                                               :
                Defendant.                     :

                                          ORDER

         AND NOW, this ____9th___ day of September, 2019, upon consideration of

Defendant’s Motion for Summary Judgment (“Motion”) (ECF No. 15), Plaintiff’ Reponse in

Opposition (ECF No. 16), and Defendant’s Reply (ECF No. 18), IT IS HEREBY ORDERED

AND DECREED that Defendant’s Motion is DENIED. 1




                                                         BY THE COURT:

                                                         /s/ Petrese B. Tucker

                                                         ____________________________
                                                         Hon. Petrese B. Tucker, U.S.D.J.




1
    This Order accompanies the Court’s Memorandum Opinion dated September __9th__, 2019.
